55 F.3d 684
312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Xavier BROOKS, Appellant.
No. 94-3069.
United States Court of Appeals, District of Columbia Circuit.
April 18, 1995.Rehearing and Suggestion for RehearingIn Banc DeniedJune 30, 1995.

Before:  EDWARDS, Chief Judge, WALD and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgment of conviction in the District Court, and on the record of proceedings held pursuant to the remand order of this Court.  The cause was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED and ADJUDGED that the District Court's Order filed May 10, 1994, denying appellant's motion for in camera review of records, and the underlying judgment of conviction, be affirmed.  The District Court fully complied with the instructions of this Court in its remand of appellant's prior appeal, see United States v. Brooks, 966 F.2d 1500 (D.C. Cir. 1992), and appellant has failed to make out a case that appellee has withheld any material exculpatory information subject to disclosure under the rule of Brady v. Maryland, 373 U.S. 83 (1963).  This Court having previously rejected appellant's other claims of error, his conviction is affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.